Citation Nr: 1707357	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder, panic attacks disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Margaret Costello, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) from March 2008 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claims for entitlement to service connection for anxiety disorder and PTSD, respectively.  In September 2013, the Board remanded the matter for further development which has been completed, and the case has been returned for appellate consideration.   

Three issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), as follows: (1) Entitlement to service connection for alcohol addiction, to include as secondary to PTSD; 
(2) entitlement to service connection for a traumatic brain injury (TBI), to include as secondary to alcohol addiction and PTSD; and (3) entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. The competent medical evidence of record establishes that the Veteran has been diagnosed with PTSD.

2. Affording the Veteran the benefit of the doubt, the Board finds that evidence establishes that the Veteran experienced an in-service personal assault.  

3. The evidence is at least in relative equipoise as to whether the Veteran's PTSD is causally related to service.



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, no discussion of VA's duties to notify or assist is necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

The Veteran is currently seeking entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder, panic attacks disorder, and PTSD.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004). 

The criterion for establishing service connection for PTSD is slightly different.  In such an instance, three elements must be present: (1) A current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2016); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2016); Cohen v. Brown, 10 Vet. App. 128 (1997). 

With regard to the third element, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2016).

In applying these standards to the Veteran's claim, the Board first finds competent evidence that the Veteran has been diagnosed with PTSD.  In June 2014, private practitioner Dr. E.T. conducted a psychosocial assessment of the Veteran.  Upon evaluation, Dr. E.T. diagnosed the Veteran with PTSD, chronic and delayed, in conformance with the Diagnostic and Statistical Manual of Mental Disorders (DSM)-IV and DSM-V.  38 C.F.R. § 4.125(a) (2016).  Said diagnosis is supported by additional evidence of record, including August 2011 and February 2016 treatment letters from private therapist P. P.  Accordingly, the Board finds that the competent medical evidence of record establishes a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2016), such that the first element required for a finding of service connection in this case has been met.  

Further, the Board finds competent and credible evidence of the Veteran's claimed in-service stressor.  To that end, the Veteran has represented that he was sexually assaulted by a superior officer while stationed at Camp Pendleton.  Specifically, the Veteran was visiting with the officer at his home, and fell asleep on the officer's couch.  Later, the Veteran awoke to the officer attempting to perform oral sex on him, without his consent.  The Veteran then left the officer's home and returned to base.  Following this event, the Veteran experienced frequent panic attacks and bouts of anxiety, during which the Veteran became dependent on alcohol.        

The Board finds the Veteran's testimony to be competent and credible evidence of the reported in-service stressor.  A veteran is competent to report that which he perceives through the use of his senses, including events capable of lay observation, and the Veteran's reports are consistent and well-documented throughout the record.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Veteran's testimony is largely corroborated by the additional evidence of record.  Service personnel records confirm the Veteran's assignment to Camp Pendleton during the same timeframe as his alleged attacker.  Subsequent service treatment records speak to the Veteran's chronic anxiety, and yield consistent notations of such symptoms as increased heart rate and pulse, difficulty breathing, hyperventilating, cold sweats, and nausea.  

Most compelling is a July 2015 lay statement from former servicemember J. N., who served with the Veteran at Camp Pendleton.  In said statement, Mr. N indicates that the Veteran was an exemplary servicemember who was "cool under pressure," "outgoing," and "level-headed."  As such, Mr. N consulted with the Veteran as he sought to advance in his military career.  However, during one interaction in early 1978, the Veteran appeared highly distressed and informed Mr. Nichols of the alleged assault.  According to Mr. N, "[F]rom that day forward, [the Veteran] changed for the wors[e]."  Specifically, the Veteran began to drink excessively and experience frequent panic attacks and anger outbursts.  As a result, the Veteran disengaged from his military career, such that he began performing poorly and lost interest in securing a promotion.  Accordingly, the Veteran was discharged from duty in July 1980.     
The Board finds the above evidence to be sufficiently corroborative of the Veteran's claimed in-service personal assault.  In conceding that the assault took place, the Board finds that the second element required for a finding of service connection in this case has been met.  See 38 C.F.R. § 3.304(f) (2016).

As such, the Board must determine if a nexus exists between the in-service assault and the Veteran's current disability.  There are conflicting nexus opinions of record in this regard.  

The Veteran first underwent VA psychiatric examination in February 2008.  At that time, the VA examiner diagnosed the Veteran with an anxiety disorder due to a general medical condition such as a closed head injury.  As such, the examiner opined that the Veteran's psychiatric disability was not at least as likely as not related to any panic attacks that were incurred from treatment received during service.  Instead, the examiner indicated that the Veteran's in-service symptoms appeared to be more likely due to his general medical condition and history of a fall than to any specific panic attack syndrome.  

The Veteran underwent subsequent VA psychiatric examination in May 2016.  Upon examination, the Veteran was diagnosed with an unspecified anxiety disorder.  The VA examiner then opined that said disability was less likely than not related to service.  In doing so, the examiner noted that the Veteran was seen in service for hyperventilating, a rapid heart rate, and alcohol use, and obtained a normal discharge examination.  Further, the Veteran had no documented psychiatric diagnosis or treatment during or after discharge from service, until 2007.  Currently, the Veteran was managing his disability with medications.  The examiner additionally reported the Veteran's history of a closed head injury in 2005 after a fall, and that the Veteran had been alcohol-free since that time. 

In contrast, Dr. T provided a positive nexus opinion upon analysis of the Veteran in June 2014.  At that time, Dr. T opined that it was more likely than not that the Veteran's current psychiatric symptoms were the result of his sexual trauma while in the military.  Here, Dr. T noted that the Veteran was currently receiving monthly treatment at a VA medical center as a result of opening up about his military sexual trauma, which had caused the Veteran to experience a lot of guilty, shame, and anger.  

In assessing the probative weight of the above opinions, the Board finds that the evidence is in relative equipoise as to whether a nexus exists between the Veteran's currently psychiatric disability and his military service.  Although there are two negative nexus opinions of record, the Board finds these opinions to be largely inadequate.  Both the February 2008 and May 2016 VA examiners declined to diagnose the Veteran with PTSD, despite evidence of record indicating that such a diagnosis was appropriate in this case and that the Veteran's ongoing anxiety was the result thereof.  Additionally, the examiners acknowledged the presence of certain psychiatric symptoms during service, but failed to account for the asserted disconnect between said symptoms and the Veteran's current psychiatric disability.  Similarly, the examiners entirely disregarded the Veteran's contention that said symptoms were due to a military sexual trauma, and did not address this reported incident at all.  As such, both VA examiners provided rationales that are incomplete and unresponsive to significant evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate factual premise is not probative).

However, the sole positive nexus opinion of record properly accounts for the full scope of evidence in this case, to include the Veteran's in-service assault, subsequent psychiatric symptoms, and relevant treatment history.  Id.  The June 2014 opinion is further supported by the additional evidence of record, to include private treatment letters dated August 2011 and February 2016, which fall short of offering definitive nexus opinions but seemingly link the Veteran's in-service assault with his ongoing psychiatric symptoms.  

Therefore, resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his PTSD is causally related to service. As such, service connection is warranted in this case.  38 C.F.R. § 3.102 (2016); see also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	
ORDER

Entitlement to service connection for PTSD is granted.






____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


